DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 08/04/2021. Claims 9, 17, and 19 are canceled.  Claims 1-8, 10-16, 18, and 20 are examined.
Specification
The disclosure is objected to because of the following informalities:
[005], l.8, “coaxially combined” is believed to be in error for – coaxially arranged –.
[008], l.4, “coaxially combined” is believed to be in error for – coaxially arranged –.
[023], l.5, “coaxially combined” is believed to be in error for – coaxially arranged –.
	Appropriate correction is required.
Claim Objections
Regarding Claims 10 and 18:
The recitation “coaxially combined” (l. 3) is believed to be in error for – coaxially arranged –.
Appropriate correction is required.

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi 2013/0029277 in view of Hirata 2012/0291446.
Regarding Claim 1, Koizumi teaches a fuel nozzle assembly 300 for a gas turbine combustion chamber 12, the fuel nozzle assembly comprising: 
a housing 300 having a first port (input into 352) connected to a first low calorific gas supply 61a ([0023]), 
a second port (input into 353) separate from the first port (input into 352) and connected to a second low calorific gas supply 61b ([0023]), 
and a third port (port inputting 51 into nozzle 53) separate from the first port (input into 352) and the second port (input into 353) and connected to a high calorific fuel supply (pilot fuel 51) ([0023]); 
a first gallery 352 in the housing 300 connected to the first port (input into 352); 

a third gallery (tube receiving 51 and sending it to inlet at 53) in the housing 300 separate from the first and second galleries 352, 353 and connected to the third port (port inputting 51 into nozzle 53); 
a plurality of injection holes 53, 331, 332 circumferentially disposed in the housing 300 (Fig. 3), 
the plurality of injection holes 53, 331, 332 including a first portion (holes 331) connected to the first gallery 352, a second portion (holes 332) connected to the second gallery 353, and a third portion (holes 53) connected to the third gallery (tube receiving 51 and sending it to inlet at 53), the plurality of injection holes 53, 331, 332 configured to inject gas from each respective gallery into a can combustor 12 ([0008]; Fig. 1).
Koizumi does not teach third portion of injection holes each include a radial and tangential angle that provide radially outward swirling for the high calorific fuel in the third gallery.













Hirata teaches
third portion of injection holes (holes are in liquid fuel nozzle 10 in Fig. 1; holes in liquid fuel nozzle 11 seen in Figs. 2A-2B are the same as in nozzle 10) each include a radial and tangential angle (arrows seen in Figs. 1, & 2A-2B) that provide radially outward swirling for the high calorific fuel (liquid fuel) in the third gallery 10 (Figs. 1, & 2A-2B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify third portion of injection holes (holes 53) of Koizumi with Hirata’s third portion of injection holes (holes are in liquid fuel nozzle 10) that each include a radial and tangential angle (arrows seen in Figs. 1, & 2A-2B) that provide radially outward swirling for the high calorific fuel (liquid fuel) in the third gallery 10, in order to improve air-fuel mixing to suppress the flash back of the flame into the first mixing chamber (Hirata; [0040]).
Regarding Claim 2, Koizumi in view of Hirata, teaches the invention as claimed and as discussed above for claim 1, and Koizumi further teaches
at least one insulation layer positioned between each of the first gallery, the second gallery, and the third gallery (physical barriers between 352,353, and tubes between 51 and 53 act as layers of insulation between each gallery in Fig. 1).
Regarding Claim 10, The limitation “the first, second, and third galleries are coaxially combined in the housing” has been interpreted under 35 U.S.C. 112(b) as “the first, second, and third galleries are coaxially arranged in the housing”.  Koizumi in view of Hirata, teaches the invention as claimed and as discussed above for claim 1, and Koizumi further teaches
the first, second, and third galleries (352, 353, and tube receiving 51 and sending it to inlet at 53) are coaxially combined in the housing 300 and gas swirling of the first, second, and third galleries is separated from air swirling from an air source 102, 52 (seen in Figs. 1-2).
Regarding Claim 11, Koizumi in view of Hirata, teaches the invention as claimed and as discussed above for claim 1, and Koizumi further teaches
the third gallery comprises a liquid fuel nozzle 51 ([0023]; Fig. 1)
Regarding Claim 12, Koizumi in view of Hirata, teaches the invention as claimed and as discussed above for claim 11, and Koizumi further teaches
the liquid fuel nozzle 51 comprises a liquid fuel atomizer (using atomized air 52) ([0026]).

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi in view of Hirata, and further in view of Asai 2015/0059353.
Regarding Claim 3, Koizumi in view of Hirata, teaches the invention as claimed and as discussed above for claim 2.  However, Koizumi in view of Hirata, does not teach a fuel system that controls the first low calorific gas supply, the second low calorific gas supply, and the high calorific fuel supply, the fuel system including: a control valve connected to a low calorific gas controlling the first low calorific gas supply and the second low calorific gas supply; a control valve connected to a high calorific fuel controlling the high calorific fuel supply.
Asai teaches using a control valve 66 to control high caloric fuel supply (fuel oil 210) ([0030]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel system of Koizumi in view of Hirata with Asai’s control valve 66, in order to control the flow of the high caloric fuel that enter the combustion chamber (Asai; [0045]). 
Regarding Claim 4, Koizumi in view of Hirata and Asai, teaches the invention as claimed and as discussed above for claim 3.  However, Koizumi in view of Hirata and Asai, as discussed so far, does not teach fuel system further includes a shutoff valve that is connected to and controls at least one of the first low calorific gas supply and the second low calorific gas supply.
Asai further teaches using a shutoff valve 60 to control a low caloric gas supply 200 ([0031]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the low calorific gas supply of Koizumi in view of Hirata and Asai with Asai’s shutoff valve 60, in order to shut-off flow to the combustor from the low calorific gas supply when commanded by a controller (Asai; [0031]). 
Regarding Claim 7, Koizumi in view of Hirata, teaches the invention as claimed and as discussed above for claim 4, and Koizumi further teaches
the fuel system is operable in a dual-fuel mode where the fuel system operates on one of the low calorific gas and the high calorific fuel (operates on high calorific fuel alone during start-up) ([0026]).
Regarding Claim 8, Koizumi in view of Hirata, teaches the invention as claimed and as discussed above for claim 4, and Koizumi further teaches
the fuel system is operable in a bi-fuel mode where the fuel system operates on both the low calorific gas and the high calorific fuel simultaneously ([0037]; Fig. 4.  Paragraph and Fig. 4 describes operation of the pilot fuel 51 and low BTU fuels at the same time).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi in view of Hirata and Asai, as applied to claim 4, and further in view of Sood 4833878.
Regarding Claim 5, Koizumi in view of Hirata and Asai, teaches the invention as claimed and as discussed above for claim 4.  However, Koizumi in view of Hirata and Asai does not teach the fuel system automatically switches between providing the first low calorific gas supply and the second low calorific gas supply to the housing thereby controlling utilization the second gallery and the third gallery.
Sood teaches switching between two fuel supplies (66 and 60) using a controller 90 and valves (37 and 40) (Col. 6, ll. 10-19).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the controller of Koizumi in view of Hirata and Asai to switch between the first and second low calorific gas supplies of Koizumi in view of Hirata and Asai, as taught by Stood, in order to maintain a proper fuel injector pressure drop (Sood; Col. 6, ll. 13-19). 
Regarding Claim 6, Koizumi in view of Hirata and Asai, teaches the invention as claimed and as discussed above for claim 4.  However, Koizumi in view of Hirata and Asai does not teach the fuel system automatically switches between providing one of the first low calorific gas supply and the second low calorific gas supply to the housing and both the first and second low calorific gas supplies to the housing, thereby controlling utilization the second gallery and the third gallery.
Sood teaches switching between two fuel supplies (66 and 60) using a controller 90 and valves (37 and 40) (Col. 6, ll. 10-19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the controller of Koizumi in view of Hirata and Asai to switch between the first and second low calorific gas supplies of Koizumi in view of Hirata and Asai, as taught by Stood, for the same reason as discussed in rejection of claim 5 above. 

Claims 13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi in view of Sood and further in view of Hirata.
Regarding Claim 13, Koizumi teaches a fuel nozzle assembly 300 for a gas turbine combustion chamber 12, the fuel nozzle assembly comprising:
a fuel system 200 that controls a first low calorific gas supply 61a, a second low calorific gas supply 61b, and a high calorific fuel supply 51;
a housing 300 having a first port (input into 352) connected to the first low calorific gas supply 61a ([0023]), 
a second port (input into 353) separate from the first port (input into 352) and connected to the second low calorific gas supply 61b ([0023]), 
and a third port (port inputting 51 into nozzle 53) separate from the first port (input into 352) and the second port (input into 353) and connected to the high calorific fuel supply (pilot fuel 51) ([0023]); 

a second gallery 353 in the housing separate from the first gallery 352 and connected to the second port (input into 353); 
a third gallery (tube receiving 51 and sending it to inlet at 53) in the housing 300 separate from the first and second galleries 352, 353 and connected to the third port (port inputting 51 into nozzle 53); 
a plurality of injection holes 53, 331, 332 circumferentially disposed in the housing 300 (Fig. 3), 
the plurality of injection holes 53, 331, 332 including a first portion (holes 331) connected to the first gallery 352, a second portion (holes 332) connected to the second gallery 353, and a third portion (holes 53) connected to the third gallery (tube receiving 51 and sending it to inlet at 53), the plurality of injection holes 53, 331, 332 configured to inject gas from each respective gallery into a can combustor 12 ([0008]; Fig. 1).
Koizumi does not teach the fuel system automatically switches between providing one of the first low calorific gas supply and the second low calorific gas supply to the housing and both the first and second low calorific gas supplies to the housing, thereby controlling utilization the second gallery and the third gallery; the third portion of injection holes each include a radial and tangential angle that provide radially outward swirling for the high calorific fuel in the third gallery.  
Sood teaches switching between two fuel supplies (66 and 60) using a controller 90 and valves (37 and 40) (Col. 6, ll. 10-19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the controller of Koizumi to switch between the first and second low calorific gas supplies of Koizumi, as taught by Stood, for the same reason as discussed in rejection of claim 5 above. 
Koizumi in view of Sood does not teach third portion of injection holes each include a radial and tangential angle that provide radially outward swirling for the high calorific fuel in the third gallery
Hirata teaches
third portion of injection holes (holes are in liquid fuel nozzle 10 in Fig. 1; holes in liquid fuel nozzle 11 seen in Figs. 2A-2B are the same as in nozzle 10) each include a radial and tangential angle (arrows seen in Figs. 1, & 2A-2B) that provide radially outward swirling for the high calorific fuel (liquid fuel) in the third gallery 10 (Figs. 1, & 2A-2B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify third portion of injection holes (holes 53) of Koizumi in view of Sood with Hirata’s third portion of injection holes (holes are in liquid fuel nozzle 10) that each include a radial and tangential angle (arrows seen in Figs. 1, & 2A-2B) that provide radially outward swirling for the high calorific fuel (liquid fuel) in the third gallery 10, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 15, Koizumi in view of Sood and Hirata, teaches the invention as claimed and as discussed above for claim 13, and Koizumi further teaches
the fuel system is operable in a dual-fuel mode where the fuel system operates on one of a low calorific gas and a high calorific fuel (high calorific fuel only at start-up) ([0044]).
Regarding Claim 16, Koizumi in view of Sood and Hirata, teaches the invention as claimed and as discussed above for claim 13, and Koizumi further teaches
the fuel system is operable in a bi-fuel mode where the fuel system operates on both the low calorific gas and the high calorific fuel simultaneously (mixed combustion operation) ([0042]).
Regarding Claim 18, The limitation “the first, second, and third galleries are coaxially combined in the housing” has been interpreted under 35 U.S.C. 112(b) as “the first, second, and third galleries are coaxially arranged in the housing”.  Koizumi in view of Sood and Hirata, teaches the invention as claimed and as discussed above for claim 13, and Koizumi further teaches
the first, second, and third galleries (352, 353, and tube receiving 51 and sending it to inlet at 53) are coaxially combined in the housing 300 and gas swirling of the first, second, and third galleries is separated from air swirling from an air source 102, 52 (seen in Figs. 1-2).
Regarding Claim 20, Koizumi in view of Sood and Hirata, teaches the invention as claimed and as discussed above for claim 13, and Koizumi further teaches
the third gallery comprises a liquid fuel nozzle 51 ([0023])

Claim 14  rejected under 35 U.S.C. 103 as being unpatentable over Koizumi in view of Sood and Hirata, as applied to claim 13, and further in view of Asai.
Regarding Claim 14, Koizumi in view of Sood and Hirata, teaches the invention as claimed and as discussed above for claim 13.  However, Koizumi in view of Sood and Hirata does not teach the fuel system further includes a shutoff valve that is connected to and controls at least one of the first low calorific gas supply and the second low calorific gas supply.
Asai further teaches using a shutoff valve 60 to control a low caloric gas supply 200 ([0031]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the low calorific gas supply of Koizumi in view of Sood and Hirata with Asai’s shutoff valve 60, for the same reason as discussed in rejection of claim 4 above. 
Response to Argument
Applicant's arguments, filed on 08/04/2021, with respect to 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made in view of the new combination applying the same references used in the previous Office Action together with a new prior art reference, used in the current rejection. Additionally, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations. 

Conclusion






















































Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/JACEK LISOWSKI/Examiner, Art Unit 3741